 

Exhibit 10.2

 

Tenth Amendment to Credit Agreement

 

This Tenth Amendment to Credit Agreement (“Tenth Amendment”), dated as of the
28th day of December, 2015, by and between BENJAMIN MARCUS HOMES, L.L.C.
(“BMH”), a Pennsylvania limited liability company, INVESTOR’S MARK ACQUISITIONS,
LLC (“IMA”), a Delaware limited liability company (each a “Borrower Party” and
collectively, the “Borrower Parties”), and Mark L. Hoskins (“Hoskins”), an
individual residing in the Commonwealth of Pennsylvania,

 

AND

 

SHEPHERD’S FINANCE, LLC, a Delaware limited liability company (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Credit Agreement dated December
30, 2011 as amended by the First Amendment to Credit Agreement dated December
26, 2012, the Second Amendment to Credit Agreement dated April 17, 2013, the
Third Amendment to Credit Agreement dated July 24, 2013, the Fourth Amendment to
Credit Agreement dated September 27, 2013, the Fifth Amendment to Credit
Agreement dated December 30, 2013, the Sixth Amendment to Credit Agreement dated
March 27, 2014, the Seventh Amendment to Credit Agreement dated December 31,
2014, the Eighth Amendment to Credit Agreement dated March 25, 2015 and the
Ninth Amendment to Credit Agreement dated June 26, 2015 (collectively the
“Credit Agreement”); and

 

WHEREAS, the parties wish to further amend the Credit Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.           Defined Terms. Capitalized terms used herein and not defined herein
shall have the meanings set forth in the Credit Agreement.

 

2.Modifications.

 

A.The chart in Section 2.05(f) will have the last three lines removed, and the
following added:

 

December 1, 2013 – May 31, 2015  $4,750,000         June 1, 2015 – October 15,
2016  $6,131,000         October 16, 2016 – March 15, 2017  $5,931,000        
March 16, 2017 – September 15, 2017  $5,231,000         September 16, 2017 –
thereafter  $4,600,000 

 

B.Upon each closing of a lot sold by IMA in the Tuscany subdivision or any
subdivisions thereof and each lot sold by BMH in the Hamlets of Springdale
subdivision phases 3, 4 and 5 pursuant to the Credit Agreement, a Borrower Party
shall pay $10,000 to Lender for the purchase of 1/10th of a Series B Cumulative
Redeemable Preferred Unit in Lender.

 

C.Lender shall record all Series B Cumulative Redeemable Preferred Units
purchased by a Borrower Party pursuant to this Tenth Amendment in the company
records of the Lender and the Borrower Parties acknowledge and agree that no
certificates or other evidence of the purchase or existence of such Units need
be given or issued by the Lender.

 

D.The Borrower Parties acknowledge and agree that all Series B Cumulative
Redeemable Preferred Units purchased by a Borrower Party pursuant to this Tenth
Amendment will be made pursuant to that certain Series B Cumulative Redeemable
Preferred Unit Purchase Agreement dated the date hereof and subject to all
applicable restrictions, terms, and conditions contained in the Amended and
Restated Limited Liability Company Agreement dated as of March 29, 2012, as
amended.

 

 1 

 

 

3.            Miscellaneous. This Tenth Amendment to the Credit Agreement, and
all other terms and conditions of the Credit Agreement not specifically amended
by this Tenth Amendment shall continue and remain in full force and effect. No
variation, modification, or amendment to this Tenth Amendment shall be deemed
valid or effective unless and until it is signed by the parties hereto. This
Tenth Amendment may be executed in counterparts, each of which once so executed
shall be deemed to be original and all of which taken together shall constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the parties have caused this Tenth Amendment to be duly and
properly executed as of the date first above written.

 

  The Borrower Parties:       Benjamin Marcus Homes, L.L.C.:         By: /s/
Mark L. Hoskins   Name: Mark L. Hoskins   Title: Member

 

  Investor’s Mark Acquisitions, LLC:         By: /s/ Mark L. Hoskins   Name:
Mark L. Hoskins   Title: Member

 

  MARK L. HOSKINS INDIVIDUALLY:         By: /s/ Mark L. Hoskins   Name: Mark L.
Hoskins

 

  Lender:       Shepherd’s Finance, LLC         By: /s/ Daniel M. Wallach  
Name: Daniel M. Wallach   Title: Chief Executive Officer

 

 2 

 

 

The Guarantors join in the execution of this Tenth Amendment to evidence their
agreement to the applicable provisions of this Tenth Amendment.

 

  GUARANTORS:       Benjamin Marcus Homes, L.L.C.:         By: Mark L. Hoskins  
Name: Mark L. Hoskins   Title: Member

 

  Investor’s Mark Acquisitions, LLC:         By: Mark L. Hoskins   Name: Mark L.
Hoskins   Title: Member

 

  MARK L. HOSKINS INDIVIDUALLY:         By: Mark L. Hoskins   Name: Mark L.
Hoskins

 

 3 

 